          Case 3:20-cv-07182-JCS Document 91 Filed 01/06/21 Page 1 of 4




 1   Rudolph A. Telscher, Jr.* (MO Bar No. 41072)     Karl Kronenberger (CA Bar No. 226112)
     rudy.telscher@huschblackwell.com                 karl@krinternetlaw.com
 2   Kara R. Fussner* (MO Bar No. 54656)              Jeffrey M. Rosenfeld (CA Bar No. 222187)
     kara.fussner@huschblackwell.com                  jeff@krinternetlaw.com
 3   HUSCH BLACKWELL LLP                              KRONENBERGER ROSENFELD, LLP
     190 Carondelet Plaza, Suite 600                  150 Post Street, Suite 520
 4   St. Louis, MO 63105                              San Francisco, CA 94108
     314-480-1500 Telephone                           415-955-1155 Telephone
 5                                                    415-955-1158 Facsimile
     Ryan B. Hauer* (IL Bar No. 6320758)
 6   ryan.hauer@huschblackwell.com
     HUSCH BLACKWELL LLP
 7   120 South Riverside Plaza Suite 2200
     Chicago, IL 60606
 8   312-526-1572 Telephone
 9   Dustin L. Taylor* (CO Bar No. 54463)
     dustin.taylor@huschblackwell.com
10   David Stauss* (CO Bar No. 40769)
     david.stauss@huschblackwell.com
11   HUSCH BLACKWELL LLP
     1801 Wewatta Street, Suite 1000
12   Denver, CO 80202
     303-749-7200 Telephone
13
     *admitted pro hac vice
14
     Attorneys for Defendants/Counterclaim
15   Plaintiffs BrandTotal, Ltd. and Unimania, Inc.
16                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
17                       SAN FRANCISCO/OAKLAND DIVISION
18   FACEBOOK, INC., a Delaware
     corporation,                                 Case No.: 3:20-CV-07182-JCS
19
                    Plaintiff/Counterclaim
20                  Defendant,                    ADMINISTRATIVE MOTION TO FILE
     v.                                           DISCOVERY DISPUTE LETTER BRIEF
21                                                AND SUPPORTING EXHIBIT F UNDER
     BRANDTOTAL, LTD., an Israeli                 SEAL
22   corporation, and
     UNIMANIA, INC., a Delaware
23   corporation,
24                  Defendants/Counterclaim
                    Plaintiffs.
25

26

27

28
     Admin. Motion to File Under Seal                                 Case No. 3:20-CV-07182-JCS
        Case 3:20-cv-07182-JCS Document 91 Filed 01/06/21 Page 2 of 4




 1          Pursuant to Civil L.R. 7-11 and Civil L.R. 79-5, Defendants/Counterclaim Plaintiffs

 2   BrandTotal, Ltd. and Unimania, Inc. (“BrandTotal”), by and through undersigned counsel,

 3   respectfully move for administrative relief to file the Parties’ Discovery Dispute Letter Brief, along

 4   with Exhibit F, under seal.

 5          Compelling reasons exist for sealing these documents, as the redacted portion of the joint

 6   letter brief and the accompanying Exhibit F contain confidential information about Facebook’s

 7   reports to the Federal Trade Commission under a consent decree with the Federal Trade

 8   Commission. Facebook submits its reports to the Federal Trade Commission confidentially.

 9   Accordingly, Facebook requests that the Court allow the joint letter brief and accompanying

10   copy of the October Report to be filed under seal.

11          The proposed sealing is narrowly tailored and only seeks to protect those limited portions

12   of the letter brief that contain sensitive information, and BrandTotal will publicly file a redacted

13   version of the Letter Brief contemporaneously with the filing of this Motion. Exhibit F is marked

14   Highly Confidential – Attorney Eyes Only and should be sealed in its entirety.

15          This Administrative Motion to File Under Seal is accompanied by the supporting

16   Declaration of Michael Chmelar and a [Proposed] Order Granting BrandTotal’s Administrative

17   Motion to File Under Seal. Pursuant to Civil L.R. 79-5, BrandTotal lodges the Requested Sealed

18   Documents with this Court and respectfully requests leave to file them under seal.

19

20

21

22

23

24

25

26

27

28

      Admin. Motion to File Under Seal             1                         Case No. 3:20-CV-07182-JCS
       Case 3:20-cv-07182-JCS Document 91 Filed 01/06/21 Page 3 of 4



     Date: January 6, 2021                  Respectfully submitted,
 1

 2                                          By: /s/ Rudolph A. Telscher, Jr.
                                            Rudolph A. Telscher, Jr.*
 3                                          rudy.telscher@huschblackwell.com
                                            Kara R. Fussner*
 4                                          kara.fussner@huschblackwell.com
                                            HUSCH BLACKWELL LLP
 5
                                            190 Carondelet Plaza, Suite 600
 6                                          St. Louis, MO 63105
                                            314-480-1500 Telephone
 7
                                            Ryan B. Hauer*
 8                                          ryan.hauer@huschblackwell.com
                                            HUSCH BLACKWELL LLP
 9
                                            120 South Riverside Plaza Suite 2200
10                                          Chicago, IL 60606
                                            312-526-1572 Telephone
11
                                            Dustin L. Taylor*
12                                          dustin.taylor@huschblackwell.com
                                            David Stauss*
13                                          david.stauss@huschblackwell.com
                                            HUSCH BLACKWELL LLP
14                                          180 1 Wewatta Street, Suite 1000
                                            Denver, CO 80202
15                                          303-749-7200 Telephone
                                            *admitted pro hac vice
16

17                                          Karl Kronenberger (CA Bar No. 226112)
                                            karl@krinternetlaw.com
18                                          Jeffrey M. Rosenfeld (CA Bar No. 222187)
                                            jeff@krinternetlaw.com
19                                          KRONENBERGER ROSENFELD, LLP
                                            150 Post Street, Suite 520
20                                          San Francisco, CA 94108
                                            415-955-1155 Telephone
21                                          415-955-1158 Facsimile

22                                          Attorneys for Defendants/Counterclaim
                                            Plaintiffs BrandTotal, Ltd. and Unimania,
23                                          Inc.
24

25

26

27

28

     Admin. Motion to File Under Seal   2                       Case No. 3:20-CV-07182-JCS
            Case 3:20-cv-07182-JCS Document 91 Filed 01/06/21 Page 4 of 4



                                      CERTIFICATE OF SERVICE
 1

 2               I hereby certify that on this 6th day of January 2021, I caused the foregoing to be filed
 3       electronically with the Clerk of Court and to be served via the Court’s Electronic Filing System
 4       upon all counsel of record, and to be served via email on all counsel of record at the following:
 5
         WILMER CUTLER PICKERING                           HUNTON ANDREWS KURTH LLP
 6       HALE AND DORR LLP                                 Ann Marie Mortimer (State Bar No.
         SONAL N. MEHTA (SBN 222086)                       169077)
 7       sonal.mehta@wilmerhale.com                        amortimer@HuntonAK.com
         THOMAS G. SPRANKLING (SBN                         Jason J. Kim (State Bar No. 221476)
 8       294831)                                           kimj@HuntonAK.com
 9       thomas.sprankling@wilmerhale.com                  Jeff R. R. Nelson (State Bar No. 301546)
         JOSEPH M. LEVY (SBN 329318)                       jnelson@HuntonAK.com
10       joseph.levy@wilmerhale.com                        550 South Hope Street, Suite 2000
         2600 El Camino Real, Suite 400                    Los Angeles, California 90071-2627
11       Palo Alto, CA 94306                               Telephone: (213) 532-2000
         Telephone: (650) 858-6000                         Facsimile: (213) 532-2020
12

13       ARI HOLTZBLATT                                    Attorneys for Plaintiff/Counterclaim
         Ari.Holtzblatt@wilmerhale.com                     Defendant Facebook, Inc.
14       ALLISON SCHULTZ
         Allison.Schultz@wilmerhale.com
15       ROBIN C. BURRELL
         robin.burrell@wilmerhale.com
16       1875 Pennsylvania Ave, NW
17       Washington, DC 20006
         Telephone: (202) 663-6000
18       Facsimile: (202) 663-6363

19
                                                           /s/ Rudolph A. Telscher, Jr.
20

21

22

23

24

25

26

27

28

          Admin. Motion to File Under Seal             3                        Case No. 3:20-CV-07182-JCS

     HB: 4846-4863-9702.2
